1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     KO EUN JEON.,
11                                            Case No.: 18-cv-7741-CBM (SSx)
             Plaintiff,
12   v.
                                              JUDGMENT
13   THE UNITED STATES OF
     AMERICA, et al.                              [JS-6]
14
             Defendants.
15
16
17         Consistent with the Court’s Order regarding the motion to dismiss the
18   Complaint, judgment is hereby entered in favor of Defendants.
19
20   DATED: February 14, 2019
21                                            ________________________
22                                            CONSUELO B. MARSHALL
                                              UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                              1
